  Case 3:16-cv-02091-VAB Document 84 Filed 10/21/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

NORIANA RADWAN                                : CIVIL ACTION NO. 3:16-CV-02091 (VAB)
     PLAINTIFF,                               :

      v.                                      :

UNIVERSITY OF CONNECTICUT                     : OCTOBER 21, 2019
BOARD OF TRUSTEES, WARDE                      :
MANUEL, LEONARD TSANTIRIS,                    :
AND MONA LUCAS, INDIVIDUALLY,                 :
     DEFENDANTS                               :


JOINT MOTION FOR LEAVE TO FILE REDACTED PUBLIC DOCUMENTS AND TO
SEAL UN-REDACTED SUPPLEMENTAL ANSWER AND DOCUMENTS IN SUPPORT
    OF DEFENDANTS' ANTICIPATED MOTION FOR SUMMARY JUDGMENT


       Pursuant to Local Rule 5(e)(4)(a), and in advance of defendants' summary judgment

filing due by November 29, 2019, defendants move for leave to e-file the following public

documents with redactions: supplemental answer to plaintiff's complaint; memorandum of law in

support of motion for summary judgment; defendants' local rule 56(a)(1) statement of undisputed

facts; and affidavits in support of summary judgment. Defendants also seek leave to file under

seal un-redacted copies of each of the aforementioned documents.

       Plaintiff joins in the present motion as she plans to file a motion for summary judgment

as well and seeks leave to file public documents in support of the motion with redactions.

Plaintiff also seeks leave to file under seal un-redacted copies of documents in support of her

motion for summary judgment.

       In support of this motion, the parties state as follows:

   1. The information that defendants seek to redact contain references to numerous students

       who were involved in disciplinary matters at the University of Connecticut ("UConn")

       that plaintiff compares herself to in her complaint in support of her Title IX and Equal
Case 3:16-cv-02091-VAB Document 84 Filed 10/21/19 Page 2 of 4



    Protection claims against the defendants. The privacy of these non-party students

    deserves protection. See Family Educational Rights and Privacy Act (FERPA) (20

    U.S.C. § 1232g; 34 CFR 99); United States v. Miami Univ., 294 F.3d 797, 818 (6th Cir.

    2002) (The release of student disciplinary records "clearly will injure the reputations of

    the students involved, including the perpetrator, the victim and any witnesses. In

    addition, the inherent privacy interest that congress sought to protect [by enacting

    FERPA] will be greatly diminished. Once personally identifiable information has been

    made public, the harm cannot be undone.").

 2. The information that plaintiff seeks to redact is the same or similar information that

    defendant seeks to redact.

                                                  DEFENDANTS

                                                  WILLIAM TONG
                                                  ATTORNEY GENERAL


                                           BY:    /s/ Rosemary M. McGovern
                                                  Rosemary M. McGovern
                                                  Assistant Attorney General
                                                  Federal Bar No. ct19594
                                                  55 Elm Street
                                                  P.O. Box 120
                                                  Hartford, CT 06141-0120
                                                  Tel: (860) 808-5160
                                                  Fax: (860) 808-5084
                                                  Rosemary.McGovern@ct.gov

                                                  PLAINTIFF, NORIANA RADWAN

                                           By:    /s/ Jonathan J. Klein
                                                  Jonathan J. Klein (ct00513)
                                                  1445 Capitol Avenue
                                                  Bridgeport, Connecticut 06604-1619
                                                  Phone: (203) 330-1900
                                                  Fax: (203) 330-1526
                                                  E-mail: jjkesq@hotmail.com
                                                  Her Attorney
Case 3:16-cv-02091-VAB Document 84 Filed 10/21/19 Page 3 of 4




                                             -and-

                                 By:   /s/ Gegory J. Tarone
                                       Gregory J. Tarone, Esq.
                                       Federal Bar #ct30272
                                       5020 Route 9W, Suite 104
                                       Newburgh, NY 12550
                                       Phone: (845) 527-5424
                                       Fax: (845) 563-0461
                                       E-mail: Greg@TaroneEsq.com
                                       Her Attorney
          Case 3:16-cv-02091-VAB Document 84 Filed 10/21/19 Page 4 of 4



                                        CERTIFICATION


       I hereby certify that on October 21, 2019, a copy of the foregoing Motion was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court's electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the court's CM/ECF System.



                                                       /s/ Rosemary M. McGovern
                                                        (#ct19594)
                                                       Assistant Attorney General
                                                       55 Elm Street, P.O. Box 120
                                                       Hartford, CT 06141-0120
                                                       Tel: (860) 808-5160
                                                       Fax: (860) 808-5084
                                                       Email: Rosemary.McGovern@ct.gov
